THE COURT
was of opinion that the payment of the checks by the bank is prima facie evidence of funds; and CRANCH, Chief Judge, and THRUSTON, Circuit Judge, were of opinion that the payment of the checks by the bank was also prima facie evidence that the apparent state of the funds upon the books justified the payment, and that it was incumbent on the plaintiffs to prove error in the account, upon the apparent balance of which the check was paid.
The plaintiffs then offered Mr. C. W. Forrest, (who was bookkeeper of the bank at the time,) and asked him whether, at the time a certain check for $1,900 was drawn, the account upon the leger showed a balance to that amount or more in favor of the defendant.
The witness objected to answer this question, because the bank had sued him upon his bond, intending to charge him with the bal-anee of this account, so that he cannot answer, in one way, without charging himself.
THE COURT (nem. con.) refused to compel the witness to answer the question. Verdict for the defendant. •